UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
APRIL FAVORS,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                   Civil Action No. 22-1212 (UNA)
                                    )
ROUND ROCK COUNTY                   )
COURTHOUSE, et al.,                 )
                                    )
            Defendants.             )
___________________________________ )



                                 MEMORANDUM OPINION
       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis, ECF No. 2, and her pro se complaint, ECF No. 1. For the reasons discussed

below, the Court grants the application and dismisses the complaint.

       A pro se litigant’s pleading is held to less stringent standards than would be applied to a

formal pleading drafted by lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to




                                                 1
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

         This plaintiff’s complaint, using a preprinted form titled “Complaint for a Civil Case,”

fails to meet the minimal pleading standard set forth in Rule 8(a). In the section designated for

the Statement of Claim, plaintiff states:

                I have sent a copy again I can’t get a fair trail or court date without
                being mistrated [sic.]. Oh yeah the system is for the high profile
                secret of the system. I will explain
Compl. at 4. In the following section titled “Relief,” plaintiff states, “unknown at this time

something.” Id.

         As drafted, plaintiff’s complaint fails to comply with the minimal pleading standard set

forth in Rule 8(a). Plaintiff neither states a basis for this Court’s jurisdiction nor sets forth a

short and plain statement of claim. Furthermore, plaintiff fails to demand damages, whether

monetary or some other form of relief. Accordingly, the Court will grant the application to

proceed in forma pauperis and dismiss the complaint without prejudice. A separate order will

issue.
                                                                       2022.05.06
DATE: May 6, 2022                                                      14:43:36 -04'00'
                                                        ________________________
                                                        TREVOR N. McFADDEN
                                                        United States District Judge




                                                   2